Case 2:21-bk-12663-ER     Doc 74 Filed 05/27/21 Entered 05/27/21 10:14:59      Desc
                          Main Document     Page 1 of 33


  1   RICHARD T. BAUM
      State Bar No. 80889
  2   11500 West Olympic Boulevard
      Suite 400
  3   Los Angeles, California 90064-1525
      Tel: (310) 277-2040
  4   Fax: (310) 286-9525
  5
      [Proposed] Attorney for Debtor and
  6   Debtor-in-Possession HOPLITE, INC.
      and Attorney for Debtor and Debtor-in-
  7   Possession HOPLITE ENTERTAINMENT, INC.
  8
  9                         UNITED STATES BANKRUPTCY COURT
 10                           CENTRAL DISTRICT OF CALIFORNIA
 11                                 LOS ANGELES DIVISION
 12
 13   In re                                     )   No. 2:21-bk-12663 ER
                                                )
 14                                             )   Chapter 11
      HOPLITE, INC.,                            )
 15                                             )   No. 2:21-bk-12546 ER
                          Debtor.               )
 16   _________________________________ )           Chapter 11
      In re                                     )
 17                                             )   NOTICE OF APPLICATION AND
      HOPLITE ENTERTAINMENT, INC.               )   APPLICATION OF
 18                                             )   DEBTORS-IN-POSSESSION
                          Debtor                )   HOPLITE, INC. AND HOPLITE
 19   _________________________________ )           ENTERTAINMENT, INC. TO
                                                )   APPROVE EMPLOYMENT OF
 20   }     Affects Both Debtors.               )   HOWARD GROBSTEIN AS JOINT
                                                )   FINANCIAL CONSULTANT FOR THE
 21   G     Affects Hoplite, Inc.               )   DEBTORS-IN-POSSESSION
                                                )
 22   G     Affects Hoplite Entertainment, Inc. )   ]No hearing unless requested under
                                                )   LBR 9013-1(o)(4)]
 23   _________________________________ )
 24
 25           TO THE HONORABLE ERNEST ROBLES, UNITED STATES BANKRUPTCY
 26   JUDGE:
 27
 28
         NOTICE AND APPLICATION FOR APPROVAL OF EMPLOYMENT OF JOINT FINANCIAL CONSULTANT
Case 2:21-bk-12663-ER      Doc 74 Filed 05/27/21 Entered 05/27/21 10:14:59           Desc
                           Main Document     Page 2 of 33


  1          PLEASE TAKE NOTICE that Debtors-in-Possession HOPLITE, INC. and
  2   HOPLITE ENTERTAINMENT, INC. (collectively "Debtors") hereby apply for entry of an
  3   order under 11 U.S.C. § 327(a) authorizing the employment and retention of Howard
  4   Grobstein (“Applicant” or “Grobstein”) as their Financial Consultant jointly with the
  5   Unsecured Creditors Committee effective as of May 14, 2021 (the "Application"), at the
  6   expense of the debtor's estate (the "estate"). Pursuant to Local Bankruptcy Rule
  7   2014-1(b)(3), the Debtor hereby provides the following information regarding the
  8   Application:
  9
 10          1. Identity of professional and the purpose and scope for w hich he is being
 11   employed:
 12          The professional to be employed is Howard Grobstein. Attached as Exhibit 1 is
 13   a copy of the resume for Grobstein. A Statement of Disinterestedness is filed along
 14   with this Application.
 15          This bankruptcy cases commenced on March 30 and April 1, 2021 (the "Petition
 16   Dates"), when the debtors filed voluntary petitions for relief under Chapter 11 of Title 11
 17   of the United States Code (the "Code"). Each Debtor presently serves as
 18   Debtor-in-Possession and the estates are jointly administered. Grobstein will serve as
 19   Financial Consultant for both Debtors, and will control and direct the Chapter 11 cases.
 20          2. Whether professional seeks compensation pursuant to 11 USC § 328 or 11
 21   USC § 330.
 22          The Debtor seeks to employ Grobstein pursuant to 11 USC § 327. Grobstein will
 23   seek approval of his compensation and reimbursement of his expenses pursuant to 11
 24   USC § 330 and 331.
 25          3. Arrangements for compensation.
 26          The Debtor proposes to compensate Grobstein on the following basis, except as
 27   the Court may otherwise determine and direct.
 28
         NOTICE AND APPLICATION FOR APPROVAL OF EMPLOYMENT OF JOINT FINANCIAL CONSULTANT
                                                 -2-
Case 2:21-bk-12663-ER      Doc 74 Filed 05/27/21 Entered 05/27/21 10:14:59            Desc
                           Main Document     Page 3 of 33


  1          Grobstein expects that his compensation will be based upon a combination of
  2   factors including, without limitation, the customary fees charged to clients who pay
  3   financial advisors in bankruptcy cases, as those fees are adjusted from time to time, the
  4   experience and reputation of counsel, the time expended, the results achieved, the
  5   novelty and difficulty of the tasks undertaken (including applicable time limitations) and
  6   the preclusion from other employment caused by his work in this bankruptcy case.
  7   There is a separate written employment agreement between the Debtor and Grobstein.
  8   The final amount to be paid will be approved by the court. The source of payment of
  9   compensation for Grobstein will be from the estate as may be approved and ordered
 10   paid by the Court after notice and hearing. No retainer of any kind has been paid to
 11   Grobstein.
 12          4. Name, address and telephone number of person who will provide a copy of
 13   the Application upon request.
 14          A copy may be obtained from RICHARD T. BAUM, by writing him at 11500
 15   West Olympic Boulevard, Suite 400, Los Angeles, California 90064-1525, or by
 16   telephoning him at (310) 277-2040 or by faxing a request to (310) 286-9525, or by
 17   emailing him at rickbaum@hotmail.com.
 18          5. Procedure for Objecting to the Application and/or requesting a hearing .
 19          PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule
 20   9013-1(0)(1)(A)(ii), any objection must be in writing and request a hearing in the form
 21   required by the Local Bankruptcy Rules and be filed and served within fourteen (14)
 22   days of the date of mailing of this Notice. The response or opposition to the application
 23   shall be filed with the Bankruptcy Court and served on the United States Trustee, at
 24   915 Wilshire Boulevard, Suite 1850, Los Angeles, CA 90017, and proposed counsel f or
 25   the Debtor, Richard T. Baum, 11500 West Olympic Boulevard, Suite 400, Los Angeles,
 26   CA 90064.
 27          If you fail to file a written response within fourteen days of the date of the service
 28
         NOTICE AND APPLICATION FOR APPROVAL OF EMPLOYMENT OF JOINT FINANCIAL CONSULTANT
                                                  -3-
Case 2:21-bk-12663-ER      Doc 74 Filed 05/27/21 Entered 05/27/21 10:14:59           Desc
                           Main Document     Page 4 of 33


  1   of this notice, the Court may treat such failure as a waiver of your right to oppose the
  2   application and may grant the requested relief.
  3   DATED: May 24, 2021
  4
  5                                             /s/ Richard T. Baum
                                                _______________________________
  6                                             RICHARD T. BAUM, [Proposed] Attorney for
                                                Debtor-in-Possession HOPLITE, INC. and
  7                                             Attorney for Debtor-in-Posssession HOPLITE
                                                ENTERTAINMENT, INC.
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
         NOTICE AND APPLICATION FOR APPROVAL OF EMPLOYMENT OF JOINT FINANCIAL CONSULTANT
                                                 -4-
Case 2:21-bk-12663-ER     Doc 74 Filed 05/27/21 Entered 05/27/21 10:14:59           Desc
                          Main Document     Page 5 of 33


  1                                        APPLICATION
  2         HOPLITE, INC., and HOPLITE ENTERTAINMENT, INC.,Chapter 11
  3   Debtors-in-Possession (the "Debtors") hereby apply for entry of an order under 11
  4   U.S.C. § 327(a) authorizing the employment and retention of Howard Grobstein
  5   ("Grobstein") as their Financial Consultant jointly with the Unsecured Creditors
  6   Committee, effective as of May 14, 2021 In support, the Debtor shows as follows:
  7         A. The Bankruptcv Filing
  8         Hoplite Entertainment, Inc.’s bankruptcy case was commenced on March 30,
  9   2021, and Hoplite, Inc.’s bankruptcy case was commenced on April 1, 2021 (the
 10   "Petition Dates"), when each debtor filed a voluntary petition for relief under Chapter 11
 11   of Title 11 of the United States Code (the "Code").
 12         Each is the Debtor-in-Possession for its estate (the "estate").
 13         B. Factual Background
 14         The Debtors own a substantial number of television shows and series which it
 15   produced and licenses to broadcasters for airing, Starting in 2015, the Debtors’
 16   business model was to produce reality television content, retain the copyrights and
 17   other intellectual property, and license the shows for distribution. They produced, over
 18   the years, a catalog of over 35 series and shows to interest prospective broadcasters
 19   offering the ability to pick and choose what was wanted. Hoplite Entertainment, Inc.
 20   produced "Stable Wars" in 2014 which won an Emmy for Lifestyle Programming, and
 21   an Emmy for its executive producer Jonathan Smith, the Debtors’ principal herein.
 22   Starting in 2015 when Hoplite, Inc. was formed, it was decided that Hoplite Inc. focused
 23   most of its attention in the production of unscripted television shows and Hoplite
 24   Entertainment would focus on scripted productions.
 25         Income was raised by two basic methods: license fees earned from shows within
 26   each company's catalog, and production fees associated with the making of new
 27   content. Smith often uses his talents are producer, executive producer and showrunner
 28
         NOTICE AND APPLICATION FOR APPROVAL OF EMPLOYMENT OF JOINT FINANCIAL CONSULTANT
                                                 -5-
Case 2:21-bk-12663-ER         Doc 74 Filed 05/27/21 Entered 05/27/21 10:14:59         Desc
                              Main Document     Page 6 of 33


  1   to get the production up, running, and ultimately "in the can", with major rights being
  2   retained by the Debtor. This has produced substantial revenues over the years for both
  3   categories of income production. However, events changed in 2020.
  4          One of the largest licensees, Fight Club World based in Croatia, faced extreme
  5   financial difficulties in 2020 and stopped making the required licensing payments.
  6   While it has not filed for bankruptcy or other form of debt adjustment procedures, its
  7   likelihood of resuming payment is slim in the foreseeable future. Other licensees have
  8   experienced similar financial difficulties. The other major hit caused by the coronavirus
  9   pandemic is the shut-down of virtually all film and television production. Most properties
 10   have ground to a halt; new productions are virtually unheard of until the last few weeks;
 11   any new production is likely to be overseas. Revenue fell badly from over $6-million in
 12   2019 to less than $450,000 in the f irst six months of 2020.
 13          The Debtors took out a loan from Bay Point Advisors based in Atlanta. The loan
 14   had a substantial interest rate, and due to incom e restrictions caused by the response
 15   to the pandemic, payment of the loan could not be made. A forbearance agreement
 16   was entered into, but when that period ended, Bay Point Advisors filed suit in the United
 17   States District Court in Atlanta. Bay Point raised serious questions regarding the bona
 18   fides of documents provided to them as part of the loan process, many of which are
 19   discussed in the motion of XXIII Capital Limited to convert the Hoplite Entertainment
 20   case to Chapter 7 or to appoint a Chapter 11 trustee. T he hiring of Howard Grobstein
 21   is designed to remove Jon Smith from a position of control of the debtors, and to
 22   ensure that an disinterested third party makes the decisions, reviews the affairs, and
 23   authorizes actions in the bankruptcy case.
 24          In order to protect the valuable properties and control their disposition, the
 25   petitions were filed.
 26          C. The Proposed Retention of Joint Financial Consultant
 27          The Debtor determined that it is necessary and appropriate to retain a financial
 28
         NOTICE AND APPLICATION FOR APPROVAL OF EMPLOYMENT OF JOINT FINANCIAL CONSULTANT
                                                  -6-
Case 2:21-bk-12663-ER      Doc 74 Filed 05/27/21 Entered 05/27/21 10:14:59           Desc
                           Main Document     Page 7 of 33


  1   consultant to assist and advise it with respect to business and legal issues and various
  2   matters including, without limitation, the following:
  3          (a) Guiding the actions of the Debtors with regard to the requirements of the
  4   Bankruptcy Court, Bankruptcy Code, Federal Rules of Bankruptcy Procedure and the
  5   Office of the United States Trustee as they pertain to the Debtors;
  6          (b) Exercising the rights of the Debtors with regard to certain claims, rights and
  7   remedies of their bankruptcy estates and the rights, claims and interests of creditors;
  8          (c) Conducting on behalf of the Debtors negotiations, formulation, and aiding in
  9   the preparation of documents necessary for the successful sale of their property,
 10   adjustment of any claims, and, if successful, dismissal of the case;
 11          (d) Deciding the positions of the Debtors in any proceeding or hearing in the
 12   Bankruptcy Court involving their estate;
 13          (e) Preparing and assisting in the preparation of reports, applications, pleadings
 14   and orders including, but not limited to, pleadings with respect to the Debtor's use, sale
 15   or lease of property outside the ordinary course of business;
 16          (f) Performing any other services which may be appropriate in connection with a
 17   financial consultant’s representation of the Debtor during this bankruptcy case.
 18          D. Grobstein’s Background and Experience.
 19          Harold Grobstein is a certified public accountant licensed for over 30 years. He
 20   is a Chapter 7 and Chapter 11 bankruptcy trustee, liquidating trustee, and has acted as
 21   an assignee for the benefit of creditors, receiver, partition referee, independent board
 22   member, chief restructuring officer (CRO), fractional/interim CFO, and responsible
 23   officer. He frequently acts as a fractional/interim CFO and controller for companies and
 24   organizations in need of temporary or long-term, part time assistance with financial and
 25   strategic oversight. He has represented fiduciaries and private parties in numerous
 26   and complex fraud cases with alleged losses ranging from $25,000 to approximately $1
 27   billion. Representations include court appointed receivers, monitors, special masters,
 28
         NOTICE AND APPLICATION FOR APPROVAL OF EMPLOYMENT OF JOINT FINANCIAL CONSULTANT
                                                  -7-
Case 2:21-bk-12663-ER       Doc 74 Filed 05/27/21 Entered 05/27/21 10:14:59            Desc
                            Main Document     Page 8 of 33


  1   and private parties in regulatory, equity, and international matters.
  2          A copy of Grobstein's curriculum vitae attached as Exhibit "1". There are no
  3   arrangements between Grobstein and any other entity for the sharing of compensation
  4   received or to be received in connection with this case. Grobstein will be jointly
  5   employed by the Unsecured Creditors Committee, but compensation paid in this case
  6   will not be paid shared with any person or entity.
  7          Grobstein and any personnel who become affiliated with him (after approval by
  8   the court) who will work on this bankruptcy case are familiar with the Bankruptcy Code,
  9   Federal Rules of Bankruptcy Procedure and the Local Bankruptcy Rules. Grobstein will
 10   comply with the Bankruptcy Code and all applicable Rules in this bankruptcy case.
 11          E. Grobstein is Disinterested.
 12          As of the date of this Application, to the best of Grobstein’s knowledge and after
 13   consideration of the disclosures in the attached to the Statem ent, Grobstein believes
 14   that he is a disinterested person as that term is defined in 11 USC § 101(14), and he is
 15   not connected with the debtor, its creditors, any other party in interest other than each
 16   Debtor’s affiliate for which he seeks by this application to become financial consultant
 17   and other than the Unsecured Creditors Committee, their respective attorneys and
 18   accountants, or to this estate, and has no relation to any bankruptcy judge presiding in
 19   this district, the Clerk of the Court or any relation to the United States Trustee in this
 20   district, or any person employed at the Court or the Office of the United States Trustee,
 21   nor does the Firm or its attorneys represent or hold an adverse interest with respect to
 22   the debtor, any creditor, or to this estate. Prior to being contacted on or about May 1,
 23   2021 to represent the Unsecured Creditors Committee in this case, Grobstein had no
 24   contact of any kind with Debtor, its principals, its shareholders, officers or directors. or
 25   any of their principals.
 26          F. Financial Consultant’s Compensation.
 27          Grobstein will seek interim compensation on the procedure authorized by the US
 28
         NOTICE AND APPLICATION FOR APPROVAL OF EMPLOYMENT OF JOINT FINANCIAL CONSULTANT
                                                   -8-
Case 2:21-bk-12663-ER     Doc 74 Filed 05/27/21 Entered 05/27/21 10:14:59           Desc
                          Main Document     Page 9 of 33


  1   Trustee and this court from the pre-petition retainer. Thereafter, he will seek court
  2   approval of his fee application(s) and expected to be paid from the estate.
  3          The Debtors expect that financial consultant’s compensation will be based upon
  4   a combination of factors including, without limitation, his customary fees charged to
  5   clients who pay financial consultants monthly, as those fees are adjusted from time to
  6   time, the experience and reputation of counsel, the time expended, the results
  7   achieved, the novelty and difficulty of the tasks undertaken (including applicable time
  8   limitations) and the preclusion from other employment caused by its work in this
  9   bankruptcy case.
 10          There is a written employment agreement between the Debtors and Grobstein is
 11   attached as Exhibit 2. The only source of payment of compensation for Grobstein will
 12   be from this estate, as may be approved and ordered paid by the Court after notice and
 13   hearing.
 14
 15          WHEREFORE, Applicants pray the Court to enter its order authorizing them to
 16   employ Howard Grobstein as their Chief Restructuring effective as of May 14, 2021 as
 17   an administrative expense in this bankruptcy case, and for such other and further relief
 18   as may be determined just and proper.
 19
 20   DATED: May 24, 2021                       HOPLITE, INC.
 21
 22                                             _____________________________________
                                                JON SMITH, President
 23
                                                LAW OFFICES OF RICHARD T. BAUM
 24
 25                                             /s/ Richard T. Baum
                                                _______________________________
 26                                             By RICHARD T. BAUM, Proposed Attorney for
                                                Debtor-in-Possession HOPLITE, INC. and
 27                                             Attorney for Debtor-in-Possession HOPLITE
                                                ENTERTAINMENT, INC.
 28
         NOTICE AND APPLICATION FOR APPROVAL OF EMPLOYMENT OF JOINT FINANCIAL CONSULTANT
                                                 -9-
Case 2:21-bk-12663-ER      Doc 74 Filed 05/27/21 Entered 05/27/21 10:14:59           Desc
                           Main Document    Page 10 of 33


  1                             DECLARATION OF HOWARD GROBSTEIN
  2
  3          I, HOWARD GROBSTEIN, declare:
  4
  5          1. I am Certified Public Accountant duly licensed to practice accountancy in the
  6   State of California. I seek to be approved as financial advisor for the
  7   Debtors-in-Possession jointly with the Unsecured Creditors Committee in these
  8   Chapter 11 cases.
  9          2. I submit this Declaration in support of the accompanying application (the
 10   "Application") of the Debtors HOPLITE ENTERTAINMENT, INC. and HOPLITE, INC.
 11   (the "Debtors") for an order authorizing my employment as Chief Restructuring Officer
 12   of the Debtors effective as of May 14, 2021 and in order to provide certain disclosures
 13   under Bankruptcy Code sections 504 and 1107, Federal Rules of Bankruptcy
 14   Procedure 2014 and 5002, and Local Bankruptcy Rule 2014-1(b). In support of this
 15   Application I attach my Curriculum Vitae as Exhibit 1.
 16          3. I have read and am fully familiar with the Bankruptcy Code, the Federal
 17   Bankruptcy Rules, and the Local Bankruptcy Rules of this Court and I am sufficiently
 18   competent to handle whatever might foreseeably be expected of the Debtors’ financial
 19   advisor in this matter.
 20          4. Insofar as I have been able to ascertain, except as described herein, I am a
 21   disinterested party within the meaning of Bankruptcy Code section 101(14) and have no
 22   interest adverse to, and no connections with the Debtor, the Debtor's Estate, its
 23   creditors, or any other party-in-interest herein or their respective attorneys and
 24   accountants with respect to matters for which I am to be engaged. I have not
 25   represented the Debtor, its principals, members or any of their affiliates in any capacity
 26   prior to the date of my retention by the Debtor on May 14, 2021,
 27          5. I conducted a conflicts check with regard to the Debtor and its creditors.
 28
         NOTICE AND APPLICATION FOR APPROVAL OF EMPLOYMENT OF JOINT FINANCIAL CONSULTANT
                                                 - 10 -
Case 2:21-bk-12663-ER      Doc 74 Filed 05/27/21 Entered 05/27/21 10:14:59             Desc
                           Main Document    Page 11 of 33


  1   Based upon my memory of parties I have represented over the years, as well as review
  2   of the lists of files which I and the firms with which I have been associated have opened
  3   and closed, I conclude that no disqualifying conflicts exist between me and any party
  4   involved in this case. Those instances in which potential conflicts arise are set forth in
  5   the Statement of Disinterestedness attached hereto.
  6          6. My firm’s hourly rates for bankruptcy cases is Partners $325 - $525,
  7   Managers & Directors $225 - $375; Staff & Senior Accountants $85 - $295; and
  8   Para-Professionals $85 - $135 which is the amount which I propose to charge the
  9   Estate herein.   It is my policy to charge my clients in all areas of practice for all other
 10   expenses incurred in connection with the client's case. The expenses charged to clients
 11   include, among other things, telecopier and other charges, mail and express and
 12   overnight mail charges, special or hand delivery charges, photocopying charges, travel
 13   expenses, computerized research and transcription costs. I will charge the Debtor's
 14   estate for these expenses in a manner and at rates consistent with charges made
 15   generally to my other clients. I believe that it is fairer to charge these expenses to the
 16   clients incurring them than to increase the hourly rates and spread the expenses among
 17   all clients. I will seek reimbursement of its expenses as allowed pursuant to the
 18   Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules, and Orders of
 19   this Court. Expenses will be subject to reimbursement at cost.
 20          7. I did not receive a retainer of any kind. The Debtors and I entered into a
 21   Retainer Agreement concerning my employment by the Debtor in this case. A true
 22   copy is attached as Exhibit 2.
 23          8. Based upon the information available to me, and except as otherwise
 24   described herein, I hold no interest adverse to the Debtor, the Debtor's Estate or its
 25   creditors as to the matters in which it is to be employed other than the representation of
 26   the Debtor. I believe that I am a "disinterested person" as defined in Bankruptcy Code
 27   section 101(14). I know of no reason why I cannot act as attorney for the Debtor. The
 28
         NOTICE AND APPLICATION FOR APPROVAL OF EMPLOYMENT OF JOINT FINANCIAL CONSULTANT
                                                  - 11 -
Case 2:21-bk-12663-ER    Doc 74 Filed 05/27/21 Entered 05/27/21 10:14:59          Desc
                         Main Document    Page 12 of 33


  1   foregoing constitutes my statement pursuant to Bankruptcy Code section 1107, Federal
  2   Bankruptcy Rule 2014, and Local Bankruptcy Rule 2014-1. I do not intend to represent
  3   any of the members of the Debtor, nor any of the principals of those members.
  4
  5         I declare under penalty of perjury under the laws of the United States that the

  6   foregoing is true and correct. Executed this 27th day of May 2021, at Cody, Wyoming.

  7
  8
  9
                                              _________________________________
 10                                           HOWARD GROBSTEIN
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
         NOTICE AND APPLICATION FOR APPROVAL OF EMPLOYMENT OF JOINT FINANCIAL CONSULTANT
                                               - 12 -
Case 2:21-bk-12663-ER   Doc 74 Filed 05/27/21 Entered 05/27/21 10:14:59   Desc
                        Main Document    Page 13 of 33




          EXHIBIT 1
  Case 2:21-bk-12663-ER            Doc 74 Filed 05/27/21 Entered 05/27/21 10:14:59                         Desc
                                   Main Document    Page 14 of 33




Howard B. Grobstein, CPA, CFE, CFF
Partner

Area of Expertise
Mr. Grobstein’s practice focuses on the following key areas:
    •   Fiduciary Positions – Mr. Grobstein is a Chapter 7 and Chapter 11 bankruptcy trustee, liquidating
        trustee, and has acted as an assignee for the benefit of creditors, receiver, partition referee,
        independent board member, chief restructuring officer (CRO), fractional/interim CFO, and responsible
        officer.
    •   Fractional CFO/Controller – Mr. Grobstein frequently acts as a fractional/interim CFO and controller
        for companies and organizations in need of temporary or long-term, part time assistance with financial
        and strategic oversight.
    •   Fraud Investigations – Representations of fiduciaries and private parties in numerous and complex
        fraud cases with alleged losses ranging from $25,000 to approximately $1 billion. Representations
        include court appointed receivers, monitors, special masters, and private parties in regulatory, equity,
        and international matters.
    •   Forensic Reconstructions – Regularly acts as forensic accountant in litigation and insolvency matters,
        reconstructing records related to disputes, litigation, fraudulent conveyances, solvency analyses, and
        other situations.
    •   Litigation Consulting – Regularly acts as a consulting and/or expert witness in litigation cases and has
        testified at arbitration, deposition, and in federal and state courts.
    •   Insolvency and Dispute Matters – Member of the Panel of Bankruptcy Trustees in the Central District
        of California and has been appointed and acted as a Chapter 11 and Chapter 7 trustee, and Chapter
        11 examiner and receiver in several cases; represents bankruptcy trustees, debtors, creditors,
        creditor committees, receivers, special masters, assignees, and attorneys in insolvency cases. Mr.
        Grobstein has been involved in numerous cases, most of which involved complex forensic or fraud
        related issues.
    •   Neutral Accountant and Court’s Own Expert – Has acted as the court appointed neutral accountant
        to resolve complicated accounting and financial disputes in state court actions. Has been appointed
        as the court’s own expert as directed by federal bankruptcy judges in bankruptcy matters.
    •   See “Examples of Experience” Appendix for specific examples of Mr. Grobstein’s experience.

Certifications and Licenses
    •   Certified Public Accountant
    •   Certified Fraud Examiner
    •   Certified Financial Forensics (AICPA)

Education
   • Bachelor of Science; Business Administration, Emphasis in Accounting
       California State University, Northridge, 1994




                                                                                                        www.gtllp.com
                                                                                  © Copyright 2020 Grobstein Teeple LLP
  Case 2:21-bk-12663-ER           Doc 74 Filed 05/27/21 Entered 05/27/21 10:14:59                        Desc
                                  Main Document    Page 15 of 33




Professional Affiliations
    •   Past Co-Chairperson of the California Receivers Forum (Los Angeles & Orange County); current
        member
    •   Past President of Los Angeles Bankruptcy Forum; current member
    •   Past member of AICPA Task Force for Drafting Questions for the Certified in Financial Forensics
        Designation
    •   Member of Association of Certified Fraud Examiners
    •   Past Member of the Board of Directors and Past Treasurer of Turnaround Management Association
    •   Member of California Society of CPA’s
    •   Member of American Institute of CPA’s

Speaking Engagements
    •   Participated in seminar for Association of Certified Fraud Examiners on the topic of Fraud Related to
        COVID 19
    •   Participated in seminar at California Receivers Forum on the topic The Accountant for the Court-
        Appointed Receiver.
    •   Presented a seminar to the Trustee Administrator’s Group on searching for hidden assets in Chapter
        7 proceedings.
    •   Participated in a seminar at California Receivers Forum on SEC Receiverships.
    •   Participated in a seminar at California Receivers Forum on Complex Receiverships.

Publications
    • Fraud Casebook: Lessons from the Bad Side of Business, July 2007. Co-authored chapter.
    • Reviving the Financially Distressed Business. February 2019. Authored chapter.

Civic and Community Activities
    •   Member of the Board of Directors, Treasurer, and Chairman of the Finance Committee of Heart of
        Los Angeles (HOLA), a non-profit organization providing after school programs and tutoring to inner-
        city youth.

Community Awards
    •   40 Under 40 Award; San Fernando Valley Business Journal




                                                                                                      www.gtllp.com
                                                                                © Copyright 2020 Grobstein Teeple LLP
        Case 2:21-bk-12663-ER            Doc 74 Filed 05/27/21 Entered 05/27/21 10:14:59                         Desc
                                         Main Document    Page 16 of 33




                                      Howard B. Grobstein Examples of Experience



Fiduciary Services (Receiver, Bankruptcy Trustee, Assignee for the Benefit of Creditors, Examiner, etc.)
    Highlights of Trustee and Fiduciary Appointments
    •   Verity Health System (VHS Liquidating Trust) – Appointed as the Liquidating Trustee for VHS Liquidating Trust.
        Verity Health System owned and operated several hospitals in California and is the second largest hospital
        bankruptcy ever filed in the United States. Acting as President and Trustee to transition hospitals from Debtor to
        purchasers. Prosecuting litigation claims against failed buyer for breach of contract. Prosecuting claims against
        former management company for fraudulent transfer. Negotiated and sold captive insurance company. Resolving
        avoidance actions with gross of over $500 million. Addressing litigation related to hospitals including over 150
        medical malpractice, employee and general liability claims. Work closely with trust advisory board, hospital board
        and other constituents to effectively manage the terms of the plan of reorganization. Addressing dissolution of
        hospital entities, related foundations and benefit plans. Evaluating and preparing final tax returns for the entities
        and benefit plans.
    •   MUFG Union Bank v. NMA, et al. – Appointed by the Superior Court of California as the Receiver of National
        Merchants Association, a significant credit card processing company, and other related entities (approximately
        $800,000 in processed transactions per day). Operated business for approximately one year. Negotiated
        agreements with boarding bank, negotiated settlement between Plaintiff, Defendant and receivership to resolve
        dispute issues and provide payment to the bank. Prepared forensic accounting regarding improper transactions
        alleged by Plaintiff MUFG Union Bank asserted against Defendant NMA. (Bond Posted)
    •   MBMJ Capital LLC v. Sabemos Beverages, LLC, et al. – Appointed by the Superior Court of California as the Receiver
        of Sabemos Beverages, LLC, a liquor distributor. Wound down operations, negotiated transactions with
        warehouses regarding unpaid rent. Prepared forensic accounting related to alleged improper transactions by
        officers and directors. (Bond Posted)
    •   William Jordan Investments, Inc. et. Al. – Retained as Chief Restructuring Officer (“CRO”) to run, oversee
        operations of and wind down 26 entities in chapter 11. Businesses involved real estate holdings in numerous
        states throughout the country, deeds of trust, investments in operating businesses, and entitlement of raw land.
        Reconstructed books and records in order to determine amounts invested or loaned by creditors and members,
        monetized numerous assets in various states and stages including REO properties, commercial properties, notes
        receivable, and others.
    •   Kendall Frozen Fruit – Appointed as Chapter 11 Trustee to operate frozen berry distributor. Managed complete
        operations for approximately one year and a half. Negotiated exit of one shareholder; oversaw ordering, sales,
        employees, and all operations. Prepared monthly operating reports to report to the OUST, prepared corporate
        tax returns, negotiated terms of plan and disclosure statement, successfully reorganized case with projected 100%
        payout to unsecured creditors. (Bond Posted)
    •   Irontrac – Appointed as Chapter 7 Trustee to wind down and liquidate heavy equipment owner/lessor. Took
        possession of inventory of heavy equipment and conducted auction through Ritchie Brothers. Prepared forensic
        reconstruction of transactions between the Debtor and related entities/individuals. Reconstructed accounts
        receivable and commenced litigation as necessary. Performed avoidance action analysis and commenced
        litigation against appropriate parties. Prepared necessary tax filings
                                                                                                                     www.gtllp.com
                                                                                               © Copyright 2019 Grobstein Teeple LLP
    Case 2:21-bk-12663-ER            Doc 74 Filed 05/27/21 Entered 05/27/21 10:14:59                          Desc
                                     Main Document    Page 17 of 33




•   New Meatco Liquidating Trust – Appointed as Liquidating Trustee. Entity was a mass wholesale distributor of
    meat and seafood products. Prosecuted D&O claims and recovered in excess of $7 million. Prosecuted preference
    and insider claims in excess of $1 million.
•   Gospel Light Liquidating Trust – Appointed as Liquidating Trustee. Entity was a publisher of religious books. Case
    involved analysis of financial records to determine potential actions against insiders and potential preference
    recipients.
•   LFI Liquidating Trust – Appointed as Liquidating Trustee. Prior to the trust being formed, the entities were the
    subject of a regulatory receivership entitled SEC v. Carver. The trust was created to preserve potential value in
    highly speculative investments in biotech firms. As trustee, liquidated millions in stock for the benefit of creditors.
•   Meteor Games, LLC – Appointed as Chapter 7 Trustee. Entity developed video game applications for use on
    smartphones and other devices. Reconstructed financial records in order to identify and trace the fraudulent use
    of company capital and assets for the benefit of principles and insiders. Commenced litigation against insiders
    and ultimately settled claims for the benefit of creditors.
•   Diamond Decisions, Inc. – Appointed as Chapter 11 Trustee for an apparel manufacturing and distribution
    company. Discovered potential fraudulent investment scheme involving approximately $40 million. Performing
    forensic reconstruction of financial records for purposes of analyzing potential fraudulent conveyances, potential
    preferential transfers, and other causes of action. (Bond Posted)
•   Welded Fixtures – Appointed as Chapter 11 Trustee for manufacturing company. Operated business for several
    months, prepared projections and budget to actual analyses on regular basis in order to maintain operations.
    Negotiated settlement with principal which resulted in payment in full to all creditors. Case was subsequently
    dismissed. (Bond Posted)
•   DIVA Systems Corporation – Appointed as Chapter 11 Trustee of company which held a significant library of
    intellectual property related to video on demand and interactive program guide. Pursued litigation against
    proposed purchaser of assets who backed out of transaction immediately prior to plan confirmation. Negotiated
    a settlement with the defendant wherein the estate received $39.5 million (approximately 1.5 million more than
    lawsuit). Sold intellectual property and other assets. Successfully confirmed a plan of liquidation and was
    appointed as Liquidating Agent. (Bond Posted)
•   EonXchange, LLC – Appointed as Chapter 11 Trustee of an emissions credits brokerage and optimal transaction
    software creator. The case involved an entity, its three wholly owned subsidiaries and their managing member.
    Successfully substantively consolidated three related subsidiaries into the bankruptcy estate and succeeded by
    stipulation to entirely substantively consolidate the managing member (an individual) into the Debtor’s estate.
    Negotiated the liquidation of two multi-million-dollar pieces of real estate. Performed extensive fraud and
    forensic investigation used for litigation and prosecution by U.S. Attorney. Referred fraudulent activity to US
    Attorney resulting in indictment and guilty plea of managing member. (Bond Posted)
•   Namco Capital Group, Inc. – Acted as Chief Restructuring Officer at the direction of the Official Committee of
    Unsecured Creditors. Analyzed and liquidated a portion of $2 billion in real estate holdings through
    approximately 100 different entities. Prepared bankruptcy schedules and Statement of Financial Affairs.
    Prepared monthly operating reports and met other court reporting requirements. Analyzed numerous real
    property assets in order to determine whether to liquidate, return to lender, or hold. Performed forensic
    investigation and financial activity of entities.

                                                                                                                  www.gtllp.com
                                                                                            © Copyright 2019 Grobstein Teeple LLP
       Case 2:21-bk-12663-ER            Doc 74 Filed 05/27/21 Entered 05/27/21 10:14:59                         Desc
                                        Main Document    Page 18 of 33




   •   Nationwide Beverage Bottling, Inc. – Acted as Chief Restructuring Officer for a water bottling plant in a chapter
       11 proceeding. Increased production and sales by 300%, reduced costs and renegotiated certain expenses,
       restructured employee composition and related salaries, negotiated sale of substantially all assets; investigated
       financial activity of debtor and insiders.
   •   Examiner – Appointed as Chapter 11 Examiner for medical practice. Evaluated operations of the debtor including
       a review of the assets, liabilities, revenues and expenses for several year period of activity. Evaluated transactions
       between the debtor and related parties and provided a report to the United States Trustee and the Bankruptcy
       Court.
   •   Examiner – Appointed as Chapter 11 Examiner in a case involving a garbage disposal company. Conducted forensic
       analysis in an extremely short period of time and provided report to United States Trustee recommending
       appointment of a trustee.
   •   Examiner – Appointed as Chapter 11 Examiner in the matter of ChineseInvestors.com. The case involved a
       company that raised funds from investors and lenders to build an investment website requiring subscriptions. The
       Debtor maintained operations in the US and China. Investigated transactions related to loans, investments,
       disbursements and transfers. Required extensive translation of documents from Mandarin Chinese to English.
       Drafted report and recommended the appointment of a trustee. The Court concurred and a trustee was
       appointed.

Court Appointed/Stipulated Positions
   •   Neutral Accountant in State Court Dispute – Appointed by Superior Court Judge as neutral accountant to resolve
       business dispute between two shareholders of computer component company. Issues included alleged diversion
       of corporate assets, diversion of corporate opportunity, reconstruction of allegedly destroyed accounting records,
       analysis of tax implications of transactions, and analysis of business operations. Neutral accountant prepared an
       extensive report on findings and testified at multi-day trial.
   •   Assignee for the Benefit of Creditors – Acted as the assignee for the benefit for creditors for a meat distribution
       company. Obtained valuation of assets, conducted auction of all personal property, negotiated settlements with
       insiders, litigated receivables and other actions with third parties, prepared tax returns
   •   Assignee for the Benefit of Creditors – Acting as assignee for the benefit of creditors for an advertising company.
       Obtained valuation of assets, negotiated settlement of insider claims, conducted claims process, liquidating real
       property out of state, addressing tax issues related to assignment, collecting receivables.
   •   Neutral Accountant in State Court Dispute – Selected and Appointed by State Court Judge to act as neutral
       accountant to resolve business dispute between a medical practitioner and management company.
       Reconstructed financial records for several years. Analyzed alleged embezzlement of funds for personal use by a
       management company. Analyzed transactions and related them to management contract to identify potential
       improprieties. Traced financial activities through accounting records and banking information. Prepared
       extensive and detailed report on findings.
   •   Neutral Accountant in State Court Dispute – Stipulated neutral accountant to resolve dispute between partners
       involving several real estate companies holding numerous commercial real estate properties. Reconstructed and
       evaluated receipts, disbursements, distributions, tax implications and other matters related to approximately 13
       properties covering a 13 year period of time.

                                                                                                                    www.gtllp.com
                                                                                              © Copyright 2019 Grobstein Teeple LLP
        Case 2:21-bk-12663-ER          Doc 74 Filed 05/27/21 Entered 05/27/21 10:14:59                        Desc
                                       Main Document    Page 19 of 33




   •   Partition Referee – Acted as Court appointed partition referee in dispute involving family members who commonly
       owned a commercial property. Negotiated a settlement among the parties involving the liquidation of the asset
       and allocation of proceeds.
   •   Successor Trustee – Designated as successor trustee in estate by three feuding siblings. Marketed and sold large
       commercial retail property in Texas. Prepared required court and tax documents for trust and distributed funds.
   •   Modern VideoFilm – Acting as Independent sole board member to wind down 401(k) and oversee litigation related
       to insiders and lenders.
   •   Scoobeez – Acting as member of board of directors for “last mile” deliver service provider to Amazon. Along with
       Court appointed CRO, oversaw litigation with Amazon.
   •   E-Styles – Disbursing Agent retained jointly by Debtor and Creditor Committee of a company that sold baby and
       child development toys and products. Worked with administrator to reconcile bifurcation of pre- and post-
       petition accounts payable. Reconciled true-up amounts related to sale of assets pursuant to bankruptcy order.
       Reconstructed financial activity to prepare income, sales, and payroll tax returns. Preparation of avoidance action
       analyses. Appointed as post-confirmation disbursing agent.


Fractional CFO/Controller Positions
   •   California State University, Dominguez Hills – Retained and acted as the fractional CFO for the California State
       University, Dominguez Hills for approximately one year. Acted as the entire accounting function for the
       university’s foundation which is responsible for almost all financial aspects of the university including, but not
       limited to, the Dignity Health Center (former home to the Galaxy and Chargers), student union, book stores,
       parking, Philanthropic Foundation, and food services. Prepared departmental budgets, budget-to-actual analyses,
       maintained general ledgers and monthly reporting, analyzed specific contemplated development projects,
       reconstructed and analyzed philanthropic activities going back 10 years, participated in university board meetings
       to provide updates on activities, assisted with retention of permanent accounting department, prepared and
       presented closing report.
   •   Infinity Capital – Retained as the fractional controller for hard money lender for approximately one year. Analyzed
       all existing loans, managed day-to-day operations, oversaw management of firm, collections, accounts payable,
       bank reconciliations, new loan transactions and assisted with negotiations of disposition of business.
   •   Youth Policy Institute – Provided fractional CFO services to non-profit organization to assist with wind down of
       operations. Managed daily operations, general ledger, communications with lenders and ultimate filing of
       bankruptcy.
   •   Confidential Non-Profit – Acted as fractional CFO for legal services non-profit firm due to sudden departure of
       CFO with no notice. Maintained daily operations including, donations, accounts payable, general ledger,
       fundraising, and payroll. Met daily with executive director to provide operational updates. Participated in board
       meetings to provide financial reports and updates. Assisted with retention of permanent CFO.
   •   Confidential Non-Profit – Acting as fractional CFO to youth services non-profit organization. Assisting with high-
       level strategic planning issues. Participate in finance committee meetings and board meetings to assist with
       financial reporting.


                                                                                                                  www.gtllp.com
                                                                                            © Copyright 2019 Grobstein Teeple LLP
        Case 2:21-bk-12663-ER            Doc 74 Filed 05/27/21 Entered 05/27/21 10:14:59                        Desc
                                         Main Document    Page 20 of 33




Services Provided to Fiduciaries (Receivers, Trustees, Special Masters, Monitors, and Provisional Directors)
    • Schrage v. Schrage - Shareholder Dispute. Accountant and operational managers to receiver in dispute involving
        the operation, wind down and sale of four large car dealerships with annual revenues in excess of $300 million
        per year. Evaluated operations, closed unprofitable business centers, operated the daily operations until sales
        took place, negotiated with auto manufacturers, secured and unsecured creditors, auto finance companies,
        evaluated flooring issues, prepared monthly financial reports, addressed customer purchase issues and
        evaluated insurance matters. Additionally, determined tax implications of sales of dealerships and real
        property, managed numerous tax audits and negotiated settlements with taxing authorities. Worked with
        Department of Labor on 401(k) wind down and resolutions.
    •   SEC Regulatory Case – Accountant to court appointed receiver in federal regulatory action. Reconstructed
        financial records for approximately 70 bank accounts covering an eight year period of time to identify assets for
        liquidation by the receiver, potential fraudulent activity, sources of funds and investor identities, determine uses
        of funds and potential fraudulent transfers, and analyze tax implications of potential fraud scheme. Assisting
        various federal agencies with investigation into activities of defendants.
    •   SEC Regulatory Case – Accountant to court appointed receiver in federal regulatory action. Reconstructed
        financial books and records to demonstrate existence of a fraud scheme committed against unsuspecting
        investors. Created relational database to report financial activities of investors including approximately 35,000
        banking transactions. Prepared reports reflecting funds traced in and out of bank accounts in order for Receiver
        and counsel to pursue claims. Resolved complex tax issues and assisted with negotiation of resolution to tax
        claims filed against receivership estate.
    •   SEC Regulatory Case – Accountant to court appointed receiver in federal regulatory action. Reconstructing
        financial records related to potential fraudulent investment scheme with multiple locations throughout the
        United States. Traced funds through numerous bank accounts and prepared relational database to generate
        custom reports reflecting sources and uses of funds and analyzing potential domestic and international
        fraudulent transfers.
    •   Mattel v. MGA – Forensic Accountant to court appointed Monitor. Retained to assist the monitor with analyzing
        monthly net income reporting and inventory balances on a global basis. Analyzed stand-alone accounting offices
        in numerous locations worldwide including throughout Europe and parts of Asia. Analyzed internal controls and
        reliability of financial reporting and provided reports on findings to court appointed Monitor. Evaluated monthly
        reporting and conducted testing for accuracy. Provided consulting to court appointed Monitor on disputed
        accounting issues.
    •   Lehman Brothers Bank FSB v. Beverly Hills Estates Funding et al. – Forensic accountant to equity receiver to
        reconstruct books and records related to fraud against lenders in mortgage borrowing scheme wherein
        defendants provided inflated values of home sales/purchases in order to obtain inflated loans. Created
        databases and custom reports containing thousands of data lines to reflect incoming and outgoing sources of
        funds. Traced flow of funds in convoluted scheme involving over 40 entities and individuals and over 350
        different bank accounts covering a four-year period of time. Prepared detailed flow charts and narrative analyses
        tracing flow of funds. Successfully traced lender’s funds to the fraudulent acquisition of numerous assets
        including homes, vehicles, aircraft, artwork and wine.



                                                                                                                    www.gtllp.com
                                                                                              © Copyright 2019 Grobstein Teeple LLP
    Case 2:21-bk-12663-ER           Doc 74 Filed 05/27/21 Entered 05/27/21 10:14:59                        Desc
                                    Main Document    Page 21 of 33




•   Wickes Furniture & Master Design, Inc. – Accountant to court appointed equity receiver of the parent company
    of a large, nationwide furniture retailer and sister company. Reconstructed significant international transactions
    involving related party companies in Taiwan, Cayman Islands and China, including inter-company loans and
    transfers of funds in excess of $46 million. Assisted with operations of affiliated entities. Negotiations of
    forbearance agreements for secured creditors involved. Provided extensive accounting and tax consultation to
    the receiver, attorneys and investment bankers with regard to the sales of two large companies with total
    transaction values exceeding $200 million. Coordinated financial statement audit of affiliates and consolidated
    US Parent Corporation. Prepared consolidated group tax returns for federal and multi-state filings for several
    years. Identified and recovered tax refunds previously unidentified by big 4 accounting firm exceeding $11
    million.
•   State of California v. Daniel Gossai – Forensic accountant retained by receiver in a regulatory action to recover
    and reconstruct books and records related to an alleged fraud against the People of the State of California
    involving a false high school diploma program preying on foreign immigrants. Reviewed financial records, traced
    sources and uses of funds and provided relevant information to receiver and the Office of the Attorney General.
    A database was created in order to maintain all transactions and generate information-specific custom reports.
•   Indymac Bancorp – Accountant to Chapter 7 Trustee to conduct forensic analysis and manage tax issues.
    Reconstructed financial activity between debtor and FDIC seized subsidiary – Indymac Bank N.A. Compiled
    financial information on potential insider and preferential payment transactions. Managed preparation of
    complex tax returns including carryback claims. Managed tax issues including analysis of worthless stock
    deduction, IRS audits and dispute with FDIC regarding substantial refunds.
•   Marion “Suge” Knight / Death Row Records – Accountant to Chapter 11 trustee in the Knight case and special
    accountant to the Chapter 11 Trustee in the Death Row Records case. Conducted royalty audits to determine
    whether amounts were due to bankruptcy estates for both cases. Reviewed initial recording and other contracts
    and prepared damage analyses. Assisted with complex tax issues and negotiations of settlement of IRS claims.
    Assisted with preparation of avoidance action analysis.
•   Smith & Sons, Inc. (APT Ambulance & APT Medical) – Accountant to Chapter 11 trustee for operating ambulance
    companies. Successfully testified as expert witness on behalf of trustee on the issue of substantively
    consolidating non-debtor corporations into bankruptcy estate. Created accounting system to accurately report
    results of operations. Prepared cash flow projections with continuous updates for purpose of assisting trustee
    with preparation of plan of reorganization. Analyzed tax effects of plan of reorganization.
•   Powerlift Corporation – Accountant to Chapter 11 trustee and then Chapter 11 liquidating trustee as forensic
    accountant in bankruptcy proceeding involving large commercial equipment leasing company. Engagement
    involved preparing cash flow projections, evaluating operations, analyzing leasing agreements with customers,
    negotiating settlements of outstanding leases, preparing tax returns, and analyzing unusual transactions between
    company and insiders.
•   Brea Community Hospital – Accountant and Financial Advisor to Chapter 7 Trustee for liquidating hospital.
    Reconstructed incomplete accounting records to provide accounting, tax and litigation support services to
    trustee and counsel. Analyzed fraudulent conveyance of multi-million dollar real property and assisted counsel
    with solvency and litigation support issues. Reconstructed general ledgers to prepare estate income tax returns.
    Analyzed insider and preference payments and assisted counsel with ordinary course and new value issues.


                                                                                                               www.gtllp.com
                                                                                         © Copyright 2019 Grobstein Teeple LLP
        Case 2:21-bk-12663-ER          Doc 74 Filed 05/27/21 Entered 05/27/21 10:14:59                        Desc
                                       Main Document    Page 22 of 33




   •   Century City Doctors Hospital – Accountant and Financial Advisor to Chapter 7 Trustee for liquidating hospital.
       Removed, managed, and maintained four server towers containing commingled financial and patient medical
       records for two years. Established protocol for security and privacy of medical information. Responded to
       subpoenas and requests for medical records. Conducted investigation into potential insider and preferential
       payments. Prepared solvency and fraudulent conveyance analyses. Prepared officer compensation study.
       Completed tax returns on an annual basis and issued K-1s to approximately 400 members.
   •   APX Holdings, LLC et al. – Accountant and Financial Advisor to Chapter 7 Trustee for liquidating logistics and
       shipping company. Prepared potential preference analysis involving gross preferences totaling approximately
       $165 million. Prepared tax returns involving approximately 15 related companies filing tax returns in 20 different
       states.
   •   Granada Hills Community Hospital – Accountant to Chapter 11 and Chapter 7 Trustee for liquidating hospital.
       Prepared cash flow projections to determine viability of operation. Prepared financial wind down plan in order
       to cease operations. Prepared analysis of use of loan proceeds as part of fraud investigation. Prepared analysis
       related to factored receivables involving dispute with secured creditor. Prepared weekly budget to actual analysis
       for use of cash collateral.

Litigation Matters
   •   SunCal Management – Retained by bankruptcy trustee to analyze alter-ego issues. Debtor was a substantial
       land and property developer. The trustee alleges that millions of dollars passed between the management
       company and related single purpose entities. Reconstructed financial records, traced funds between entities
       and prepared expert report. Depositions and trial are pending.
   •   Divorce Proceeding – Retained to conduct forensic accounting and valuations of businesses (mortgage and
       lending businesses) owned by community and separately. Prepared forensic tracing. Valued several businesses.
       Determined monthly income, expenses and prepared declarations regarding spousal and child support.
   •   Divorce Proceeding - Retained to conduct forensic accounting and valuations of businesses (Coffee
       manufacturing, wholesale and retail businesses) owned by community and separately. Prepared forensic
       tracing. Valued several businesses. Determined monthly income, expenses and prepared declarations regarding
       spousal and child support.
   •   Engaged by Private university to investigate diversion of grant funds for unauthorized purposes and
       administration of same. Traced receipt and disbursement of funds, reviewed administrative rolls related to
       management of funds, calculated damages as a result of the misappropriations, prepared report on findings
       regarding source and use of funds and mismanagement pursuant to terms of contracts.
   •   Retained by a major film and television studio to investigate alleged improper diversion of funds by retained
       management company. Reconstructed multiple years of financial activity and calculated damages due to
       management company’s embezzlements. Testified at deposition on findings.
   •   Engaged by apparel company to determine damages related to a breach of contract by foreign supplier.
       Reviewed contractual agreements between supplier and client, identified time of breach of contract and
       prepared damage calculations based on a determination of sales that likely would have occurred had the
       contract not been breached. Case settled.


                                                                                                                  www.gtllp.com
                                                                                            © Copyright 2019 Grobstein Teeple LLP
    Case 2:21-bk-12663-ER           Doc 74 Filed 05/27/21 Entered 05/27/21 10:14:59                       Desc
                                    Main Document    Page 23 of 33




•   Engaged by multi-billion-dollar real estate fund to evaluate terms of contract with venture partner. Evaluated
    transactions related to approximately seven commercial rental buildings. Project included identifying improper
    transactions and preparing a report on damages resulting from improper reporting of certain expenses.
•   Engaged by bank to investigate alleged improper inter-account transfers and embezzled transactions involving
    80 different bank accounts under numerous different account names controlled by one person. Reconstructed
    the activity using source documentation including banking records. Created a tracing analysis and reports
    identifying particular transactions as requested by counsel. Testified at deposition.
•   Engaged by escrow insurer to analyze activity involving the alleged illicit activity taking place in escrow
    accounts. Prepared a reconstruction and generated reports identifying the disposition of funds.
•   Forensic Accountant to Secured Creditor Regarding Lender/Borrower Dispute – Retained by secured creditor to
    analyze rent rolls and expenses for a shopping mall in order to determine whether the borrower was
    misappropriating funds or mismanaging the property which resulted in a default on the loan.
•   Forensic Accountant to Secured Creditor Regarding Lender/Borrower Dispute – Retained by secured creditors
    with loan in excess of $500 million to trace proceeds of loan to determine whether borrower properly utilized
    cash collateral for property. Traced funds for numerous multi-million dollar advances from lender through ledgers
    and banking information to determine disposition of funds. Reported findings to lender.
•   Zengen, Inc. v. Comerica Bank – Provided forensic consulting on behalf of bank related to monies that were
    allegedly fraudulently withdrawn or transferred by an officer of the plaintiff’s corporation. Analyzed source
    documents including bank statements, canceled checks, wire notices and other transactions. Traced receipts and
    disbursements and ultimate disposition of alleged misappropriated funds and reported findings to counsel.
•   Forensic Accountant for Non-Profit Organization (Confidential) – Engaged to identify and quantify embezzlement
    of approximately $1.7 million by accounts receivable clerk. Conducted a fraud investigation. Prepared a custom
    database and analyzed daily transactions in order to quantify defalcation. Prepared detailed report on findings
    for insurance purposes, which resulted in maximum recovery of insurance proceeds on policy. Suspect was
    sentenced to ten years in prison and deportation.
•   I-Haeng Huh v. California Bank & Trust – Retained by counsel for the bank to reconstruct financial activity in 35
    bank accounts held at the Defendant in order to determine whether such funds were misappropriated. Traced
    deposits from foreign accounts to the local bank accounts, reconstructed disbursement activity utilizing source
    documentation, and prepared detailed reports summarizing findings.
•   AT&T Wireless Services, Inc. – Employed for the purpose of conducting agreed-upon procedures to determine
    violation of dealer contract terms. Services involved evaluation of contracts entered into between AT&T and
    major distributors and identifying breaches of the agreement and quantify damages. Determined inventory
    sold by client to dealers who allegedly disposed of inventory in a manner inconsistent with contract terms.
    Prepared damage calculations and reports on findings. Testified at Deposition.
•   Ameriquest Financial, Inc. – Engaged by counsel for lender to analyze financial effects of loan made to borrower
    and foreclosure on property. Analyzed loan history of borrower consisting of nine different loans. Prepared
    expert report and exhibits.




                                                                                                              www.gtllp.com
                                                                                        © Copyright 2019 Grobstein Teeple LLP
       Case 2:21-bk-12663-ER           Doc 74 Filed 05/27/21 Entered 05/27/21 10:14:59                        Desc
                                       Main Document    Page 24 of 33




   •   Easy Riders, Inc. – Engaged by liquidating trustee to analyze potential preference and fraudulent conveyance
       transactions. Utilized tracing techniques related to transfers of funds from related entities. Analyzed ordinary
       course of business between debtor and creditor. Analyzed accounting and tax treatment of debt as it related to
       issues pertaining to the potential fraudulent conveyance. Prepared expert report and testified in U.S. Bankruptcy
       Court.
   •   Markley v. Stearns – Engaged by Court-Appointed Special Master in a dispute involving several members of
       related LLCs with worldwide real estate holdings. Evaluated the relationship of the accountant to the LLCs for
       alleged improper activity and prepared report on findings. Testified at deposition.
   •   Special Litigation Accountant to White Collar Criminal Attorney - Reconstructed financial books and records for
       individual and related corporations for eight years in order for defendant to properly report financial activities
       to taxing authorities. Involved the analysis and reconstruction of thousands of transactions. Worked closely
       with criminal counsel to determine reporting requirements of authorities.
   •   Warner-Chappel Music – Employed by creditor as expert witness to evaluate and adjust balance sheet provided
       by debtor to creditor in order to obtain credit of almost $4 million. Analyzed balance sheet, prepared adjustments
       based on analysis of documents. Testified in U.S. Bankruptcy Court regarding material misstatements identified.


Creditor & Debtor Representations
   •   FirstFederal Financial Corp. – Accountant and Financial Advisor to Debtor, the parent company of a community
       bank seized by the FDIC. Managing preparation of complex tax returns including carryback claims. Managed tax
       issues including analysis of worthless stock deduction, IRS audits and dispute with FDIC regarding substantial
       refunds.
   •   Harrington West Financial Group, Inc. – Accountant and Financial Advisor to Debtor, the parent company of a
       community bank seized by the FDIC. Managing preparation of complex tax returns including carryback claims.
       Managed tax issues including analysis of worthless stock deduction, IRS audits and dispute with FDIC regarding
       substantial refunds.
   •   PPA Holdings, LLC – Performed financial advisory services for the Official Committee of Unsecured Creditors.
       Prepared massive cash flow projections for numerous entities holding income generating real estate, working
       closely with committee and counsel to analyze Debtor expenses on a monthly basis.
   •   Fatburger – Retained by the Official Committee of Unsecured Creditors to perform forensic analyses pertaining
       to the Debtor’s pre- and post-petition operations of the owner of numerous fast food burger outlets.
   •   Custom Food Products, Inc. – Engaged by the Unsecured Creditors Committee and Bondholders Committee to
       analyze officer compensation, debt and equity restructuring and preferential payments. Provided in-depth
       industry study on comparable officer compensation. Worked with debtor-in-possession and financial advisors
       to evaluate proposals for debt and equity restructuring totaling in excess of $100 million. Performed potential
       preference analysis with total payments exceeding $26 million.
   •   Franchise Pictures, Inc. – Accountant to Debtor-in-Possession & Unsecured Creditor Committee for Film
       Production Company. Engaged as forensic accountant to evaluate transactions between numerous related
       parties. Extracted data from computer system and analyzed transactions. Evaluated film and production related
       costs as part of film library valuation.

                                                                                                                  www.gtllp.com
                                                                                            © Copyright 2019 Grobstein Teeple LLP
       Case 2:21-bk-12663-ER            Doc 74 Filed 05/27/21 Entered 05/27/21 10:14:59                         Desc
                                        Main Document    Page 25 of 33




Summary of Testifying Experience
   •   Smith & Sons, Inc. – United States Bankruptcy Court - Testified as expert witness in the Central District of
       California on behalf of a Chapter 11 trustee on the issue of substantively consolidating non-debtor corporations
       into the bankruptcy estate. Prepared analyses indicating that the finances of the Debtor and those of the two
       non-Debtor entities were so entangled that to untangle them would have been impossible or cost prohibitive.
   •   Warner-Chappel Music v. Stephen Call – United States Bankruptcy Court – Engaged by creditor to prepare expert
       report on evaluation of a balance sheet prepared by Debtor, which was used to obtain credit of approximately
       $4 million. Reconstructed balance sheet of individual and prepared all required adjustments. Testified in the
       Northern Division of the Central District of California on findings.
   •   Markley v. Stearns – Superior Court of California, Los Angeles – Engaged by Special Master to evaluate
       transactions between a group of related LLCs and their accountant. Testified at deposition regarding multi-million
       dollar loan transactions and the related interest charges between the accountant and his clients.
   •   AT&T Wireless Services, Inc. v. Worldwide Wireless, Inc. – Superior Court of California, San Diego – Engaged by
       corporation to identify fraudulent use and transfer of inventory in order to benefit from incentive program.
       Testified at arbitration on findings.
   •   Easy Riders, Inc. – United States Bankruptcy Court – Engaged by liquidating trustee to analyze certain aspects of
       potential preference and fraudulent conveyance transactions. Employed tracing techniques related to transfers
       of funds from related entities. Analyzed ordinary course of business between debtor and creditor. Analyzed
       accounting and tax treatment of debt as it related to issues pertaining to the potential fraudulent conveyance.
       Prepared expert report and testified at deposition in U.S. Bankruptcy Court.
   •   Federal Grand Jury Testimony (July 2006) – Engaged by Office of the United States Attorney as summary witness
       in real estate fraud action. Reconstructed financial records, traced use of funds, and identified assets and specific
       transactions associated with illegal activity.
   •   Federal Grand Jury Testimony (March 2007) – Engaged by Office of the United States Attorney as summary
       witness in real estate fraud action. Reconstructed financial records, traced use of funds, and identified assets
       and specific transactions associated with illegal activity.
   •   United States of America v. Joseph Babajian et al. (July 2009) – Testified at Federal trial as summary witness on
       behalf of the United States of America. Reconstructed financial records, traced use of funds, and identified
       assets and specific transactions associated with illegal activity.
   •   Lavian v. Boodaie – Superior Court of California, Los Angeles (June 2010) – Testified as percipient witness
       regarding the existence of a potential Ponzi scheme in a large real estate investment company.
   •   Conrad Asher v. Rhinox – Superior Court of California, Los Angeles (February 2012) – Testified as arbitration
       hearing regarding damages related to contractual dispute and corporate opportunity involving licensing of
       products.
   •   Chalant II, LLC v. The Restful Group LP et al. – United States Bankruptcy Court (May 2013) – Testified as an expert
       witness for Creditors regarding reconstruction of financial activity and tracing of funds related to investments
       made, transfers between related parties, and disposition of funds.
   •   James H. Donell as Permanent Receiver for NewPoint Financial Services, Inc. v. Nixon Peabody LLP- Testified as
                                                                                                                    www.gtllp.com
                                                                                              © Copyright 2019 Grobstein Teeple LLP
    Case 2:21-bk-12663-ER            Doc 74 Filed 05/27/21 Entered 05/27/21 10:14:59                        Desc
                                     Main Document    Page 26 of 33




    percipient witness regarding reconstruction of financial records previously prepared.
•   United States Bankruptcy Court, San Jose (May, 2014) – Testified as an expert witness in the Northern District of
    California on behalf of a Debtor in a fraudulent transfer dispute with the Trustee. Reviewed documents provided
    and prepared analysis of the transfers. Testified at trial on the findings of the analysis.
•   Superior Court of California, Los Angeles, (June 2014) – Engaged by financial institution as expert witness in
    embezzlement action. Reconstructed financial records, traced use of funds, and identified assets and specific
    transactions associated with illegal activity. Testified at deposition.
•   LA Micro v. Frankel, Superior Court of California, Los Angeles, (November 2014 and December 2014) – Engaged at
    direction of Court as Neutral Accountant to resolve issues between parties involved in dispute associated with
    dissolution of business. Testified as Neutral Accountant over multiple days based on report on findings.
•   Shim v. Min, Superior Court of California, Los Angeles, (June 2015) – Engaged by a court-appointed Receiver to
    evaluate the records of several entities to determine ownership percentages which were subject of dispute in a
    divorce proceeding. Testified as to the gross cash flows available for spousal support based upon outside
    valuations and cash flows of the various entities.
•   Chanaz v. Chanaz, Superior Court of California, Los Angeles, (January 2016) – Engaged by Defendant as an expert
    witness in a partnership dispute involving multiple commercial buildings. Involved reconstructing income,
    expenses, contributions and distributions to partners. Traced funds between business and personal bank
    accounts. Prepared expert report and testified at deposition.
•   Third Street Partners, United States Bankruptcy Court, Los Angeles, (June 2016) – Acting as Chapter 7 Bankruptcy
    Trustee and testified as a percipient witness in a case brought by a creditor against the Debtor’s principal.
•   Dorothy Hamilburg, United States Bankruptcy Court, Santa Barbara, (April, 2016 Deposition; July, 2016 Trial) –
    Engaged as expert witness for Debtor-in-possession to testify on matters related to remainder estate valuation
    and life estate issues as they relate to alleged damages asserted by a creditor. Testified at deposition.
•   United States Bankruptcy Court, Santa Ana, (June 2016) – Engaged by Chapter 7 Trustee and subpoenaed by the
    Office of the United States Trustee to testify on issues related to the OUST objection to discharge of Debtor.
    Reconstructed shipping and receiving information, inventory balances and wire transfers between the Debtor and
    alleged overseas vendors. Testified at deposition.
•   L. Scott Apparel, United States Bankruptcy Court, Los Angeles, (August 2016) – Acting as Liquidating Trustee and
    testified at trial as a percipient witness in action against former member of Debtor for fraudulent transfer.
•   Irvin v. Kelley, Superior Court of California, Los Angeles, (November 2016) – Engaged as expert witness by Plaintiff
    in shareholder dispute and corporate dissolution action. Reconstructed financial records related to
    embezzlement and theft of corporate opportunity by shareholders. Testified at deposition.
•   Brittani Newman v. Knit Creations, Inc., Superior Court of California, Los Angeles (February 2018) – Engaged as
    expert witness by Plaintiff in dispute regarding alleged unpaid commissions by wholesale apparel manufacturer.
    Testified as to damages which included unpaid commissions, bonuses, travel and show expenses.
•   [Confidential] Superior Court of California, Los Angeles (August 2018) – Engaged as expert witness by Defendant
    to opine on the net worth of an insurance company and its parent company.



                                                                                                                www.gtllp.com
                                                                                          © Copyright 2019 Grobstein Teeple LLP
    Case 2:21-bk-12663-ER            Doc 74 Filed 05/27/21 Entered 05/27/21 10:14:59                         Desc
                                     Main Document    Page 27 of 33




•   Oren Cohen vs. Avraham Hassid, et al., Superior Court of California, Los Angeles (August 2018 Deposition,
    September 2018 Deposition, September - October 2018 trial) – Engaged as expert witness by Defendant/Cross
    Complainant to analyze accounting records, trace funds, evaluate potential embezzlement, quantify potential
    theft of corporate opportunity, and calculate damages related to a partnership dispute involving real estate.
•   Alona Hassid v. Eyal Cohen-Bashi, Superior Court of California, Los Angeles (January 2019 deposition) - Engaged
    as expert witness by Defendant/Cross Complainant to analyze accounting records, trace funds, evaluate potential
    embezzlement, quantify potential theft of corporate opportunity, and calculate damages related to a partnership
    dispute related to real estate.
•   Tal Hassid v. Eyal Cohen-Bashi, Superior Court of California, Los Angeles (March 2019 and February 2020) –
    Engaged as expert witness by Defendant/Cross Complainant to analyze accounting records, trace funds, evaluate
    potential embezzlement, and quantify potential theft of corporate opportunity, and calculate damages related to
    partnership dispute involving garage door company.
•   Seror v. Muennichow, United States Bankruptcy Court, San Fernando Valley Division (August 2019 trial) – Engaged
    as an expert witness for Chapter 7 trustee to analyze potential fraudulent transfers by Debtor. Testified at trial.
•   Rho v. Bank of Hope, Superior Court of California, Los Angeles (August 2019) – Engaged as an expert witness by
    Defendant to testify on bank’s obligations pursuant to trust agreement related to a visa scam perpetrated by a
    third party.
•   Millennium Park Partners v, AvalonBay Communities, Superior Court of California, San Jose (November 2020) -
    Retained by Defendant to determine fund flow through waterfall calculation related to a development of
    apartments, condominiums, office building, infrastructure and backbone. Testified at deposition. Case settled.
•   BGM Pasadena LLC v. Pasadena Apts-7, LLC Superior Court of California, Los Angeles) – Testified at deposition and
    arbitration hearing on breach of agreement related to promissory notes.
•   Riverside Christian School, US Bankruptcy Court, Riverside (January 2021) – Testified at deposition for the plaintiff
    on issues related to fraudulent transfer, breach of fiduciary duties and deepening insolvency. The Debtor was a
    Christian private school. The chapter 7 trustee commenced litigation against several insiders related to loans
    made and payments received by directors of the board directors.




                                                                                                                 www.gtllp.com
                                                                                           © Copyright 2019 Grobstein Teeple LLP
Case 2:21-bk-12663-ER   Doc 74 Filed 05/27/21 Entered 05/27/21 10:14:59   Desc
                        Main Document    Page 28 of 33




          EXHIBIT 2
Case 2:21-bk-12663-ER           Doc 74 Filed 05/27/21 Entered 05/27/21 10:14:59                      Desc
                                Main Document    Page 29 of 33




May 20, 2021


Bankruptcy Estates of Hoplite, Inc. and Hoplite Entertainment, Inc.

Richard Baum, Esq.
Counsel for the Debtors and Debtors‐in‐Possession
Law Offices of Richard Baum
11500 West Olympic Boulevard, Suite 400
Los Angeles, California 90064

Jeffrey Golden, Esq.
Weiland Golden Goodrich
Counsel for the Official Committee of Unsecured Creditors
650 Town Center Drive, Suite 600
Costa Mesa, California 92626


         Re:    FINANCIAL ADVISORS TO THE DEBTOR AND DEBTOR‐IN‐POSSESSION & OFFICIAL
                COMMITTEE OF UNSECURED CREDITORS, HOPLITE, INC. AND HOPLITE,
                ENTERTAINMENT, INC.

Dear Messrs. Baum and Golden:

We are pleased that you have given Grobstein Teeple LLP (“GT”) the opportunity to provide consulting
services in the above‐referenced matter.

This letter confirms the scope and terms of our retention by the bankruptcy estates of Hoplite, Inc. and
Hoplite Entertainment, Inc. (“Client” or “You”). GT will provide financial advisory services as directed by
you.

This Engagement Agreement (“Agreement”) is governed by the terms and conditions set forth in this
letter. Accordingly, you should carefully read the Agreement.

Our procedures may include evaluating books and records, gathering and analyzing available documents
and electronic data, interviewing parties to the matter, and performing financial and other analyses. If
required, we will testify at deposition and trial. We will provide services as requested by you within our
expertise.




                                                                               Initials   ________
Case 2:21-bk-12663-ER             Doc 74 Filed 05/27/21 Entered 05/27/21 10:14:59                        Desc
                                  Main Document    Page 30 of 33
Bankruptcy Estates of Hoplite, Inc. & Hoplite Entertainment, Inc.
Richard Baum, Esq. & Jeffrey Golden, Esq.
May 20, 2021
Page | 2


Our fees in this matter are based on our hourly rates, plus out‐of‐pocket expenses incurred, and are not
contingent upon the outcome of the case. Hourly rates vary depending on the skill and experience of the
individual firm members and are subject to change on a periodic basis. The bankruptcy estate is the only
source of recovery of fees incurred under this agreement. We understand that if funds are not available
in the bankruptcy estate, we will not be paid our fees. We also understand that all our fees are subject to
court approval.

We will bill you generally on a monthly basis, based on the fees and expenses incurred. Current hourly
billing rates for our professionals are set forth below:

                         Partners                           $325 ‐ $525
                         Managers & Directors               $225 ‐ $375
                         Staff & Senior Accountants         $85 ‐ $295
                         Para‐Professionals                 $85 ‐ $135

You will also reimburse us for out‐of‐pocket expenses that we incur on your behalf, including but not
limited to travel costs, lodging, outside research, copy costs, and messengers. We understand that our
fees and out‐of‐pocket costs will be an expense for you and is subject to scrutiny by the Office of the
United States Trustee, the U.S. Bankruptcy Court and other interested parties. There is no guarantee that
GT will be compensated. We may resign from this engagement at our sole discretion at any time.

We will follow your written direction with regard to preserving confidentiality and work product privilege.
However, it shall be your responsibility to defend any claims of privilege or confidentiality related to our
work. Any applicable laws or legal principles which should be considered by us in performing our analysis
or developing a methodology to support our opinion should be brought to our attention.

In the event we are requested or authorized by Client, or are required by government regulation,
subpoena, or other legal process to produce our documents or our personnel as witnesses with respect
to this engagement, you will reimburse us for our professional time and expenses, as well as the fees and
expenses of our counsel incurred in responding to such requests.

We agree to abide by any court orders provided to us in writing and signed by us regarding confidentiality.
We will, at your request, transmit information to you by facsimile, e‐mail, or over the Internet. If any
confidentiality breaches occur because of data transmission over the Internet pursuant to your request,
you agree that this will not constitute a breach of any obligation of confidentiality. If you wish to limit such
transmission to information that is not highly confidential or seek more secure means of communication
for highly confidential information, you will need to inform us.

The scope of this engagement does not constitute the provision by GT, its partners, or staff of any legal
advice. Moreover, because our engagement is limited in nature and scope, it cannot be relied upon to
discover all documents and other information or provide all analyses which may have importance to this
matter. This engagement does not anticipate the compilation, review, or audit of financial records or
financial statements.




                                                                                   Initials   ________
Case 2:21-bk-12663-ER            Doc 74 Filed 05/27/21 Entered 05/27/21 10:14:59                       Desc
                                 Main Document    Page 31 of 33
Bankruptcy Estates of Hoplite, Inc. & Hoplite Entertainment, Inc.
Richard Baum, Esq. & Jeffrey Golden, Esq.
May 20, 2021
Page | 3


If a court determines that we are not qualified to testify in this matter, such determination will not be
deemed a breach of the Agreement; and you will remain liable for payment of fees and expenses as set
forth herein.

We have undertaken an inquiry of our records to determine conflicts with this engagement and have not
noted any such conflicts. If additional relationships or potential conflicts come to our attention, we will
promptly notify you.

Neither Client nor any other party acting on Client’s behalf shall hold GT or any of its affiliates or
representatives legally responsible for any loss or liability that may result from the non‐discovery of facts
or information that could otherwise have influenced the outcome or interpretation of our findings and/or
testimony.

This agreement shall be governed by the laws of the State of California.

Any controversy or claim arising out of or relating to this letter or the services provided by GT pursuant
hereto (including any such matter involving any parent, subsidiary, affiliate, successor in interest, or agent
of the Company or of GT) shall be resolved in the US Bankruptcy Court.

If any portion of this letter is held to be void, or otherwise unenforceable, in whole or part, the remaining
portions of this letter shall remain in effect.

We appreciate the opportunity to assist you in this matter. If this letter meets with your approval please
sign below, and return the signed letter to us, retaining a copy for yourself.

Very truly yours,



Howard Grobstein, CPA
Partner
Grobstein Teeple LLP




Accepted By:                                                          Date:
               Jonathan Lee Smith, on behalf of the Debtors and Debtors‐in‐Possession


Accepted By:              _________________________________              Date:               _______
                    , on behalf of the Official Committee of Unsecured Creditors




                                                                                 Initials   ________
Case 2:21-bk-12663-ER             Doc 74 Filed 05/27/21 Entered 05/27/21 10:14:59                                 Desc
                                  Main Document    Page 32 of 33


  1                                PROOF OF SERVICE OF DOCUMENT
  2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
      11500 West Olympic Boulevard, Suite 400, Los Angeles, California 90064-1525.
  3
      A true and correct copy of the foregoing document described as NOTICE OF APPLICATION AND APPLICATION
  4   OF DEBTORS-IN-POSSESSION HOPLITE, INC. AND HOPLITE ENTERTAINMENT, INC. TO APPROVE
      EMPLOYMENT OF HOWARD GROBSTEIN AS JOINT FINANCIAL CONSULTANT FOR THE
  5   DEBTORS-IN-POSSESSION will be served or was served (a) on the judge in chambers in the form and manner required
      by LBR 5005-2(d); and (b) in the manner indicated below:
  6
      I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) – Pursuant to
  7   controlling General Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing document will be served by the court
      via NEF and hyperlink to the document. On May 27, 2021, I checked the CM/ECF docket for this bankruptcy case or
  8   adversary proceeding and determined that the following person(s) are on the Electronic Mail Notice List to receive NEF
      transmission at the email address(es) indicated below:
  9
      Richard T Baum rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com
 10   Tanya Behnam tbehnam@polsinelli.com,
      tanyabehnam@gmail.com;ccripe@polsinelli.com;ladocketing@polsinelli.com
 11   Luke N Eaton eatonl@pepperlaw.com, jacqueline.sims@troutman.com
      Philip A Gasteier pag@lnbrb.com
 12   Jeffrey I Golden jgolden@wgllp.com,
      kadele@ecf.courtdrive.com;vrosales@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com
 13   Eve H Karasik ehk@lnbyb.com
      Kevin P Montee kmontee@monteefirm.com
 14   Kelly L Morrison kelly.l.morrison@usdoj.gov
      Aditi Paranjpye aparanjpye@cairncross.com, gglosser@cairncross.com;AParanjpye@ecf.courtdrive.com
 15   Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com
      Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;lbracken@wgllp.com
 16   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
      Hatty K Yip hatty.yip@usdoj.gov, hatty.k.yip@usdoj.gov
 17
          Q Service information continued on attached page
 18
      II. SERVED BY U.S. MAIL):
 19   On May 27, 2021 , I served the following person(s) and/or entity(ies) at the last known address(es) in this bankruptcy
      case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail,
 20   first class, postage prepaid, addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
      will be completed no later than 24 hours after the document is filed.
 21   Judge Ernest Robles, 255 East Temple Street, Suite 1560, Los Angeles, California 90012
      Ari Newman, Greenberg Traurig PA, 333 SE 2nd Ave, Ste 4400, 0Miami, FL 33131
 22   Benjamin Budzak, 200 E Windsor Rd., Apt 1, Glendale, CA 91205

 23                G     Service information continued on attached page

 24   III. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
      (indicate method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on May 27, 2021
 25   I served the following person(s) and/or entity(ies) by personal delivery, or (for those who consented in writing to such
      service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 26   personal delivery on the judge will be completed no later than 24 hours after the document is filed.

 27   Michael Miller, OZE Lending mmiller@ozecapital.com;
      Kelly L Morrison kelly.l.morrison@usdoj.gov
 28
          NOTICE AND APPLICATION FOR APPROVAL OF EMPLOYMENT OF JOINT FINANCIAL CONSULTANT
                                                                 - 13 -
Case 2:21-bk-12663-ER              Doc 74 Filed 05/27/21 Entered 05/27/21 10:14:59                                  Desc
                                   Main Document    Page 33 of 33


  1   Ted Berkowitz tberkowitz@moritthock.com;
      Kevin P Montee kmontee@monteefirm.com
  2   Richard Peterson richard@rapcre.com;
      David M. Guess guessd@gtlaw.com
  3   Daniel Bugbee Dbugbee@lawdbs.com

  4   G Service information continued on attached page

  5   I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and
      correct.
  6    May 27, 2021               RICHARD T. BAUM                       /s/ Richard T. Baum
       Date                           Typ e Name                        Signature
  7
      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
  8   California.
      December 2012                                                                                                        F 9013-3.1
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
          NOTICE AND APPLICATION FOR APPROVAL OF EMPLOYMENT OF JOINT FINANCIAL CONSULTANT
                                                                  - 14 -
